PER CURIAM.
Even if, arguendo, the plaintiffs established that the defendant hospital made certain representations that might lead reasonable persons to believe that the radiologist in question was the hospital’s agent, they utterly failed to prove that they were aware of, much less relied on, any of these representations or detrimentally changed their position in reliance on them. See Orlando Executive Park, Inc. v. Robbins, 433 So.2d 491 (Fla.1983). Therefore, the trial court was correct in rejecting the plaintiffs’ claim that the radiologist was an apparent agent of the hospital and in directing a verdict for the hospital. The plaintiffs’ remaining point on appeal is without merit.
Affirmed.